Hart, J. In the case of Wallace v. Hill, 135 Ark. 353, the court held that where land was sold to the State, under an overdue tax sale, and where for thirty-four years thereafter the State, through its county officers, assessed, levied, and collected taxes on said land in the name of the original owner and his successors,' it will be presumed that said land had been redeemed from the Commissioner of State Lands by the original owner. This principle of law controls the case at bar. The overdue tax sale was had in the year 1882, and the lands were sold to the State for the taxes, penalties and costs. The record shows that, from and including that year, up until the time of the institution of the present suit in 1919, all the taxes due on said lands were paid by the appellees and their grantors. The lands were assessed in the names of the grantors of appellees, who owned them at the time they were sold under the overdue tax proceedings. The then owners paid the taxes, and the lands continued to be assessed in their names, and the taxes were' paid by them until they sold the lands to appellees. Since that time the lands have been.assessed in the names of appellees, and they have paid the taxes. The persons who owned the lands at the time the overdue tax sale was had were entitled to redeem the lands from- that sale. The right to redeem was a substantial right which the owners could not be deprived of. If the lands had been redeemed, it was the duty of the proper officers to place the lands back on the'tax books in the names of the owners and thereafter to assess and collect taxes thereon. The fact that the owners had the right to redeem, and that the lands were placed back on the tax books in the owners’ names, coupled with the further fact that the owners thereafter paid the taxes, raises the presumption that the lands were redeemed, notwithstanding that the records of the Land Office do not show such redemption. It is contended that the present case is differentiated from that of Wallace v. Hill, supra, because the record herein recites that the records of the State Land Office do not show that the lands involved in this.suit were redeemed from the • overdue tax sale. This is a negative showing which we do not regard as of any force whatever. Of course, if the record at the Land Office affirmatively showed that the lands had been redeemed, that would end the matter. No such showing appears on the records, and it is because of the absence of such showing that the presumption can arise at all. The presumption is in favor of the landowner, whom the record shows had performed his full duty to the State with regard to the payment of taxes assessed ag'ainst his lands. If, in fact, the owner exercised his right of redemption in apt time, it would be inequitable to deprive him of his title simply because the Commissioner of State Lands failed to discharge his duty and to make his records show that the lands had been redeemed. It is in accord with the principles of equity to hold that the action of officers of the State in placing the land on the tax books in the name of the owner during the time he had a right to redeem and the assessment and collection of taxes from him thereafter for a long period of years is sufficient to raise a presumption that he did redeem from the overdue tax sale. The records show that the appellees bought the lands in 1905 from the heirs of the original grantee. The attorney who made the abstract of title wrote to the State Land Commissioner with regard to the overdue tax sale. The Land Commissioner wrote back that the forfeiture was erroneous because the lands were not subject to taxation for the year 1876. The records further show that the title at that time was in the State, Of course the State could not be estopped by the statement of the Land Commissioner to the effect that the overdue tax sale was erroneous, but the inquiry does show that the appellees, and their grantors, acted in good faith in the matter. It does not, in the least, tend to lessen the presumption that the lands had been redeemed by the owners in apt time under the overdue tax sale. It will be remembered that the inquiry was made by the abstracter representing the heirs of the original owners of the lands at the time the overdue tax proceedings were had. Hence it could not be said that the inquiry constituted any evidence of a declaration or admission on the part of the original owner that they had not redeemed from the overdue tax sale. The appellants took their deed for the lands in the same condition in which the State held them and subject to the same equities and defenses. Hence the court below was right in dismissing their cross-complaint to quiet title in themselves, and the decree was right in quieting title in the appellees. The case of Chicago Land & Timber Company v. Dorris, 139 Ark. 333, has no application here. As pointed out in the opinion in that case, the record did not show who owned the lands at the time of the overdue tax sale, or that the lands were placed back on the tax book in the name of such owner within the period of the right of redemption. Hence there was nothing in that case, as in the present one, from which to raise a presumption that the owner of the lands did redeem them from the overdue tax sale. Therefore the decree will be affirmed.